Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 13, 1992 (People v Lawrence, 179 AD2d 682), affirming a judgment of the Supreme Court, Westchester County, rendered January 30, 1990.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., O’Brien, Thompson and Sullivan, JJ., concur.